lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS

FAYETTEV|LLE DlVlSlON
ALFA VlSlON lNSURANCE CORPORAT|ON PLA|NT|FF
V. CASE NO. 5:17-CV-05201

ROBERTO LOPEZ; MAR|A LOPEZ;

MAR|A ELENA LOPEZ; ALEJANDRO LOPEZ SlGALA;

and MARCO GUEVARA DEFENDANTS
OP|N|ON AND ORDER

Pending before the Court is Plaintiff Alfa Vision insurance Corporation’s (“Alfa”)
First l\/lotion for Defau|t Judgment as to All Defendants (Doc. 26). The |Vlotion was filed on
November 26, 2018, and none of the Defendants responded to it. The procedural history
of this case necessitates an awkward resolution of an otherwise simple motion.

Alfa filed its original Complaint (Doc. 1) on October 16, 2017, seeking a legal
declaration as to potential insurance obligations. Alfa served all four of the original
Defendants, Marco Guevara (“Guevara”), lVlaria Lopez (“l\/l. Lopez”), lVlaria Elena Lopez
(“lVl.E. Lopez”), and Roberto Lopez (“R. Lopez") (Docs. 7-11), but they failed to appear,
plead, or othen/vise defend. Clerk’s defaults were taken of record on Apri| 19, 2018 (Doc.
18). Butthen, on August 14, 2018, Alfa filed a Amended Complaint (Doc. 21), adding one
new claim against one new defendant, Alejandro Lopez Sigala (“Siga|a”). Siga|a was
served on August 21, 2018 (Doc. 24), but When he failed to appear or defend, the Clerk
entered a default against him, too (Doc. 25).

ln its lVlotion for Defau|t Judgment against all Defendants, Alfa relies on the Clerk’s
defaults as to the original complaint and fails to recognize the superceding effect of its

Amended Complaint. The Court sought to bring this distinction to Alfa’s attention by

vacating the Clerk’s defaults as to the original complaint, because l‘[i]t is well established
that an amended complaint supersedes an original complaint and renders the original
complaint without legal effect.” See the Court’s December 18, 2018 Text Only Order (Doc.
27), citing In re Atlas Van Lines, lnc., 209 F.3d. 1064l 1067 (8th Cir. 2000).

To be sure, the Rules did not require Alfa to serve the Amended Complaint on the
original defendants, since the amended pleading did not “[assert[] a new claim for relief"
against any of them. Fed. R. Civ. P. 5(a)(2). By the same token, however, the defaults
that were entered by the Clerk with respect to Alfa’s original complaint were moot, and
therefore could not technically serve as the premise for a default judgment. See Greater
St. Louis Constr. Laborers We/fare Fund v. A.G. Mack Contracting Co., lnc., 2009 WL
2916841, at *1 n.1 (E.D. lVlo. Sept. 4, 2009) (discussing cases from multiple jurisdictions
that found that a clerk's entry of default was rendered moot upon the filing of an amended
complaint).

After its Order of December 18th, the Court expected that one of two things would
happen next: either Alfa would move for a Clerk’s default as to the Amended Complaint
with respect to Defendants Guevara, lV|. Lopez, lVl.E. Lopez, and R. Lopez, orAlfa would
serve the Amended Complaint on these Defendants and wait and see if they responded
or defaulted again. Alfa took neither action, so the case remained in a state of limbo until
just last week, when Alfa’s counsel wrote a letter to the Court, see attached Exhibit 1,

seeking further guidance.1

 

1 The Court is not terribly surprised by counsel’s letter and concedes that its text-only
Order of December 18 could have been clearer in providing further guidance.

2

At first blush, it may seem overly technical to moot the Clerk’s defaults as to the
original complaint and require Alfa to seek Clerk’s defaults as to the.Amended Complaint.
However, the Court finds value in maintaining this requirementl simply because one
operative complaint should govern the case at all times. |f the Court entered a default
judgment against all Defendants, but based the judgment in part on Clerk’s orders
referencing two operative pleadings, the judgment itself would acknowledge the
simultaneous existence of two operative complaints. For the sake of clarity of the record
and to avoid confusion to the parties, the rule must be that a Clerk’s default that refers to
a defunct, superceded complaint must be moot, See Allstate lns. Co. v. Yadgarov, 2014
WL 860019, at *12 (E.D.N.Y. Nlarch 5, 2014) (explaining why “multiple operative pleadings
in the same action, especially with multiple defendants, can be a recipe for procedural
confusion”).2

The Court finds it is proper for the Clerk to enter defaults on the Amended
Complaint as to Guevara, lV|. Lopez, lVl.E. Lopez, and R; Lopez. Such defaults were
previously entered in the case with respect to the original complaint, and these Defendants
continue to be in default. The remainder of this Order will assume the entry of the Clerk’s
defaults, and the Clerk is hereby D|RECTED to enter those defaults.

Turning now to the substance of Alfa’s lVlotion for Default Judgment, Ru|e 55

contemplates a two-step process for the entry of such judgments. United States v.

 

2 The Court can easily envision a case in which some defendants default on an original
complaint, other defendants answer the original complaint, and the plaintiff files an
amended complaint that is served on some defendants, but not others. The only clear-cut
way for the parties and the Court to have confidence as to which pleading is operative is
to require that Clerk’s defaults be renewed after the filing of each amended pleading.

3

Williamson, 2013 WL 7864735, at *1 (E.D. Ark. Feb. 21 , 2013) (citing Fraserside IP L.L.C.
v. Youngtek Sols., Ltd., 796 F. Supp. 2d 946, 950-951 (N.D. lowa 2011) (citation and
internal quotation marks omitted)). First, pursuant to Rule 55(a), the party seeking a
default judgment must have the Clerk enter the default or defaults by submitting the
required proof that the opposing party or parties have failed to plead or otherwise defend.
,Id. Clerk’s defaults have now been entered (or are assumed to have been entered, see
supra) as to all Defendants in this case. Second, the moving party may seek entry of
judgment on the defaults under either subdivision (b)(1) or (b)(2) of Rule 55. Id. Here, Alfa
requests entry of judgment by the Court under (b)(2), but does not request damages;
instead, Alfa seeks only a declaratory judgment as to the parties’ rights under a policy of
insurance.

Having considered the Amended Com‘plaint, the l\/lotion for Default Judgment, the
insurance policy at issue, and Alfa’s supporting documentation and briefing, |T lS
ORDERED that the First lVlotion for Default Judgment as to All Defendants (Doc. 26) is
GRANTED, and the Court will file a separate judgment that states that there is no coverage
available under P|aintiff Alfa Vision insurance Corporation’s Policy No. 11-03-003141872
for any bodily injuries and/or property damage, of any party, arising out of the December
7, 2016 motor vehicle accident in which Separate Defendant A|ejandro Lopez Sigala was
driving the insured vehicle, a 2005 Chevrolet Avalanche owned by Separate Defendant
lVlaria Elena Lopez, without her permission and while he was not a named insured and/or
permissive driver on the policy. Further, the Court’s Judgment will indicate that Alfa has

no duty to provide a defense and/or indemnity to any party, including, but not limited to,

Separate Defendants Roberto Lopez, |Vlaria Lopez1 Maria Elena Lopez, and Alejandro

Sigala, for any claim arising out of the D ember 7, 2016 accident.
lT lS SO ORDERED on this l z §

 

 

 

